Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on December 22nd, 2020, which claim 1-15 have been presented for examination; however, by a preliminary amendment claims 14-15 have been cancelled. Further, an Interview conducted on 02/02/2022 with the Applicants' representative Attorney Jun Ye (Please refer to PTO-413B). 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Jun Ye (Reg. No. 74,777) on February 2nd, 2022. 

4.	Claims 1, 5-8 and 11-13 (Renumbered 1-8) are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. 	(Currently Amended) A method for parsing a general-purpose machine learning secondary model file, wherein the general-purpose machine learning secondary model file comprises a general-purpose machine learning model and a secondary model directory, and the method comprises:
obtaining a general-purpose machine learning model file, wherein the obtaining the general-purpose machine learning model file includes:
obtaining an identification code of the general-purpose machine learning model file,
detecting whether the identification code complies with a preset rule, and
based on a detection that the identification code complies with the preset rule, reading a secondary model directory in the general-purpose machine learning model file,
wherein the reading the secondary model directory includes:
obtaining a check code of the general-purpose machine learning model file, and
checking whether the check code is consistent with a preset standard code, and based on a checking result that the check code is inconsistent with the preset standard code, performing an error correction operation, 
wherein the checking whether the check code is consistent with the preset standard code includes:
obtaining an error correction code,
performing an error correction operation on the general-purpose machine learning model file according to the error correction code to obtain an error-corrected model file,
checking whether a check code of the error-corrected general-purpose machine learning model file is consistent with the preset standard code, and
based on a checking result that the check code of the error-corrected general-purpose machine learning model file is consistent with the preset standard code, reading a secondary model directory in the general-purpose machine learning model file;
reading a secondary model directory in the general-purpose machine learning model file;
reading a target secondary model according to the secondary model directory; and
restoring the target secondary model to obtain a target general-purpose machine learning model.

2. (Canceled) 




3. (Canceled) 



4. (Canceled) 





5. 	(Original) The method of claim 1, wherein the step of reading a target secondary model according to the secondary model directory includes:
obtaining a storage offset of a target secondary model in the general-purpose machine learning model file, and
reading the target general-purpose machine learning model according to the storage offset.

6. 	(Original) The method of claim 1, comprising: 
reading hardware parameter information in the general-purpose machine learning model; and
generating hardware matching information according to the hardware parameter information.

7. 	(Currently Amended) The method of claim 1, comprising: 
classifying and disassembling the general-purpose machine learning model to obtain stack area data and heap area data, and
computing the stack area data, the heap area data, and input data to obtain output data.


	a central processing unit (CPU); and a memory; 
a file obtainer, a model distributor, a directory parser, and a model reader, wherein the directory parser is connected to the file obtainer, the model distributor, and the model reader, respectively; 
wherein, the file obtainer is configured to obtain a general-purpose machine learning model file, wherein the file obtainer includes a file header checker; wherein the file header checker is configured to obtain an identification code of the general-purpose machine learning model file, and detect whether the identification code complies with a preset rule, 
based on a detection result that the identification code does not comply with the preset rule, the file header checker is configured to read a model directory in the general-purpose machine learning model file,
the file header checker is further configured to obtain a check code of the general-purpose machine learning model file, and check whether the check code is consistent with a preset standard code, based on a checking result the check code is inconsistent with the preset standard code, the file header checker is configured to perform an error correction operation, wherein the file obtainer includes a file tailer corrector, wherein the file tailer corrector is configured to:
obtain an error correction code,
perform error correction on the general-purpose machine learning model file according to the error correction code to obtain an error-corrected general-purpose machine learning model file,
check whether a check code of the error-corrected general-purpose machine learning model file is consistent with the preset standard code, and
based on a checking result that the check code of the error-corrected general-purpose machine learning model file is consistent with the preset standard code, read a secondary model directory in the general-purpose machine learning model file;
the model distributor is configured to read a secondary model directory in the general-purpose machine learning model file, read a target secondary model according to the secondary model directory, and restore the target secondary model to obtain a target general-purpose machine learning model;
the directory parser is configured to read a model directory in the general-purpose machine learning model file; and
the model reader is configured to read a target general-purpose machine learning model according to the model directory.

9. (Canceled) 




10. (Canceled) 






11. 	(Original) The device of claim 8, wherein the model reader is further configured to obtain an offset of a target secondary machine learning model in the general-purpose machine learning model file, and read the target general-purpose machine learning model according to the offset.

12. 	(Original) The device of claim 8, wherein the device for parsing a general-purpose machine learning model file further includes a model distributor, wherein the model distributor is connected to the directory parser.

13.	(Original) The device of claim 8, wherein the device further includes a hardware matcher, wherein the hardware matcher is connected to the model reader, and the hardware matcher is configured to read hardware parameter information in the general-purpose machine learning model, and match corresponding hardware in the device pool according to the hardware parameter information.

14. (Canceled). 

15. (Canceled). 
 —o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 8, “the file header checker is further configured to obtain a check code of the general-purpose machine learning model file, and check whether the check code is consistent with a preset standard code, based on a checking result the check code is inconsistent with the preset standard code, the file header checker is configured to perform an error correction operation, wherein the file obtainer includes a file tailer corrector” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of device for parsing a general-purpose machine learning model file, wherein the general-purpose machine learning model file comprises a general-purpose machine learning model and a secondary model directory renders the pending independent claims allowable. Claims 5-7 and 11-13 are dependent upon claims 1 and 8 according to their respective statutory classes. Since the independent claims 1 and 8 are allowable, claims 5-7 and 11-13 are also allowable at least by virtue of the dependency relationship. 6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                             02/12/2022